— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 20, 1975, which affirmed the decision of the referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective February 10, 1975 because he was not available for employment. Questions of credibility and the sufficiency of efforts to obtain employment are factual matters for the board to resolve and its determination thereof may not be disturbed when based upon substantial evidence. Such evidence clearly exists in this record for it appears that claimant’s attempts to obtain employment were in a field in which he had little or no experience and he did not diligently seek employment in occupations for which he was suited (Matter of Schachter [Levine], 49 AD2d 996). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.